ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 18 May 2022 for the application filed 6 July 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 1 June 2022 as follows: 
Claims 1-6: Canceled
Claim 7. An evacuation system, comprising:
a housing configured to receive an inflatable slide, the housing defining a first aperture, formed proximate a first end of the housing and a second aperture formed proximate a second end of the housing, the first end disposed opposite the second end
a softcover coupled to the housing, the softcover comprising a first fabric panel and a second fabric panel, 
wherein the first fabric panel comprises a first strap extending from a first end of the first fabric panel, and wherein the first strap is located through the first aperture of the housing such that at least a portion of the first strap extends beyond an external surface of the housing whereby the first fabric panel is secured to the housing; and 
the second fabric panel comprises a second strap extending from a first end of the second fabric panel, and wherein the second strap is located through the second aperture of the housing such that at least a portion of the second strap extends beyond the external surface of the housing whereby the second fabric panel is secured to the housing.
Claim 12. Canceled
Claim 13. The evacuation system of claim [[12]]7, further comprising a lace coupling the first fabric panel to the second fabric panel.
Claim 14. The evacuation system of claim 7, wherein the first strap comprises:
a first portion extending through the first aperture of the housing, the first portion comprises the at least a portion of the first strap; and 
a second portion stitched to the first portion, wherein an end of the second portion is disposed on an external surface of the housing. 
Claims 15-20. Canceled
Claim 21. The evacuation system of claim 7, wherein a second end of the first fabric panel is coupled to a second end of the second fabric panel to close the softcover to retain the inflatable slide.
Claim 22. The evacuation system of claim 10, wherein the rod is located externally from the housing.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 18 May 2022, with respect to claims 7-14 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 7-14 have been withdrawn. 
Allowable Subject Matter
Claims 7-11, 13-14 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7, the prior art of record fails to disclose or teach “a housing configured to receive an inflatable slide, the housing defining a first aperture, formed proximate a first end of the housing and a second aperture formed proximate a second end of the housing, the first end disposed opposite the second end; and a softcover coupled to the housing, the softcover comprising a first fabric panel and a second fabric panel, wherein the first fabric panel comprises a first strap extending from a first end of the first fabric panel, and wherein the first strap is located through the first aperture of the housing such that at least a portion of the first strap extends beyond an external surface of the housing whereby the first fabric panel is secured to the housing; and the second fabric panel comprises a second strap extending from a first end of the second fabric panel, and wherein the second strap is located through the second aperture of the housing such that at least a portion of the second strap extends beyond the external surface of the housing whereby the second fabric panel is secured to the housing” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 7 is neither anticipated nor made obvious by the prior art of record.  Claims 8-11, 13-14 and 21-22 depend from claim 7 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        2 June 2022